Citation Nr: 9935832	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  91-34 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had active service from March 1944 to January 
1946, and he died in December 1988.  

The appeal arises from a rating decision dated in February 
1990 in which the Regional Office (RO) denied dependency and 
indemnity compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (formerly § 351).  The appellant, the 
veteran's widow, subsequently perfected an appeal of that 
decision; and the Board of Veterans' Appeals (Board) remanded 
the case in February 1996 and September 1997 for additional 
action, to include affording the appellant an opportunity to 
appoint a representative, which she has not done.  

Review of the record discloses that the appellant may be 
arguing that service connection is warranted for the cause of 
the veteran's death under the provisions of 38 C.F.R. § 3.312 
(1999).  That matter is referred to the RO for appropriate 
action.  


FINDING OF FACT

No competent medical evidence is of record that would 
establish that the veteran's death due to renal failure was 
the result of additional disability that resulted from VA 
hospitalization or medical or surgical treatment.  


CONCLUSION OF LAW

The appellant's claim for entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1151 is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1151 (West 1991), if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§§ 3.358, 3.800.

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

The regulations also provide that the additional disability 
or death must actually result from VA hospitalization or 
medical or surgical treatment, and not merely be coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred will not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1), (2).  The 
regulations further provide that compensation is not payable 
for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Additionally, if the evidence establishes that the proximate 
cause of the injury suffered was the veteran's willful 
misconduct or failure to follow instructions, the additional 
disability or death will not be compensable, except in the 
case of a veteran who is incompetent.  38 C.F.R. § 
3.358(c)(4).

The Board also notes that earlier interpretations of the 
statute, embodied in regulations, required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseen event, 
to establish entitlement to benefits under 38 U.S.C.A. § 
1151.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those provisions 
were invalidated by the U.S. Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

In this case, the appellant's claim for benefits under 
38 U.S.C.A. § 1151 was filed prior to October 1997.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, this claim is being reviewed by the 
Board under the version of 38 U.S.C.A. § 1151 in effect 
before the enactment of the statutory amendment, as 
interpreted in the Gardner decisions and under the interim 
rule issued by the Secretary in March 1995, and subsequently 
adopted as a final regulation.  Thus, neither VA fault nor an 
event not reasonably foreseeable would be required for this 
claim to be granted.

Additionally, the Board notes that the appellant must submit 
evidence that a claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one which is plausible; 
that is meritorious on its own and capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil 
actions, the VA benefit system requires more than just an 
allegation.  The appellant must submit supporting evidence 
that is sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tripak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

The Court has recently held that the requirements for a well-
grounded claim under 38 U.S.C.A. § 1151 are:  (1) medical 
evidence of a disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of a 
disease or injury as the result of hospitalization, medical 
or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
(i.e., a link or a connection) between that asserted injury 
or disease and the disability.  In addition, the Court has 
determined that an appellant's claim would also generally be 
well-grounded, with respect to the continuity-of-
symptomatology analysis under 38 C.F.R. § 3.303(b), if he or 
she submitted evidence of each of the following:  (a) 
evidence that a condition was "noted" during a VA 
hospitalization or treatment; (b) evidence showing continuity 
of symptomatology following such hospitalization or 
treatment; and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-hospitalization/treatment symptomatology.  See Jones v. 
West, ___Vet. App. ___, No. 98-664, slip op. at 5-6 (July 7, 
1999).  Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization 
or medical or surgical treatment.  

According to the veteran's certificate of death, he died in 
December 1998 due to renal failure.  The appellant contends 
treatment he received at the VA, including medications and 
over-medication since the 1960's, contributed to his death.  
The Board finds the appellant's contentions credible for the 
purpose of determining whether the claim on appeal is well-
grounded.  However, the appellant has submitted no competent 
evidence tending to show that the veteran's death was due to 
an additional disability that resulted from VA 
hospitalization or medical or surgical treatment.  

Moreover, a VA hospital record dated in December 1988 shows 
that the veteran's chronic renal failure was felt to be 
secondary to his diabetes.  Additionally, all the medical 
opinions of record which address whether the veteran's death 
was due to any additional disability that resulted from VA 
hospitalization or medical or surgical treatment are against 
finding that such was the case.  

A VA physician reviewed the veteran's medical records in 
December 1996 and related that the veteran had some chronic 
renal insufficiency, most likely secondary to his diabetes, 
and developed acute renal failure secondary to 
aminoglycosides and Vancomycin antibiotics, which quickly 
resolved with the removal of the antibiotics and hydration.  
According to the VA physician, while it is unclear whether 
the veteran had any voiding symptoms or any evidence of 
bladder outlet obstruction, there was no evidence of urologic 
disease.  That physician added that, during most of the 
veteran's hospital stay, he had an indwelling Foley catheter 
so this was most likely not an issue; however[,] that 
probably contributed to his recurrent urinary infections.  In 
conclusion, the physician related "I do not think that [the 
veteran] incurred any additional disability or resultant 
death of any treatment that he received in the VA [and] [h]e 
appeared to be treated appropriately from all tha[t] can be 
gleaned from the records."  

Another VA physician also provided an opinion in December 
1996 regarding any causal connection between the veteran's 
death and VA medical treatment he received.  That physician 
related that having found no reason to think any treatment or 
diagnoses made at the VA hospital contributed to his death.  

In September 1998, another VA physician reviewed the 
veteran's medical records and reported that his opinion was 
based on an extensive review of the claims file.  He offered 
the following opinion:  

Patient had multiple medical problems including 
long standing insulin dependent diabetes mellitus, 
chronic anemia and coronary artery disease.  
Patient developed multiple complications from his 
diabetes including a chronic renal insufficiency, 
peripheral neuropathy, as well as hypertension.  
Patient has extensive records from the VA medical 
center.  After extensive review of these records, 
there is no indication that patient was managed 
improperly.  Patient had significant difficulties 
with hypertension, however[,] patient was managed 
on appropriate antihypertensive medications and was 
followed on an appropriate schedule.  The patient, 
at one point[,] was approached to enroll in a 
hypertensive blood pressure study in 1981.  The 
patient was [] taken off his medications, however 
was re-instated and he obtained his blood pressure 
control.  There is no evidence that patient had any 
adverse sequela from this.  Patient, as stated[,] 
had chronic acute renal failure on top of his 
chronic renal insufficiency.  Patient's most 
notable change in renal function was between March 
of 1998 and April 19, 1998 when his creatine went 
from 1.9 to 4.6.  The reason for this is not clear.  
The patient was being treated with allopurinol and 
Indocin for a short period of time, however this 
medication was then discontinued.  Presumably the 
patient had worsening of his renal insufficiency at 
that time.  Patient had a second episode of acute 
renal insufficiency while being treated with both 
aminoglycosides and vancomycin for a significant 
enterococcus urinary tract infection.  Treatment 
options were somewhat limited, not given the 
patient's infection and patient's function, renal 
function went back to baseline when these 
antibiotics were stopped.  This is evident because 
his creatine was documented at 5. 2 on his re-
admission December 2, 1998, which was essentially 
his baseline at that time.  There [are] not records 
from the two days prior to his death at the nursing 
home, however[,] patient was clearly at an end 
stage with his medical problems and had been made a 
do not resuscitate at that time.  

I was asked to make a judgment whether patient 
received improper and medically necessary treatment 
from the years of 1960 until his death.  From 
reviewing his medical records I find no evidence 
that patient did not receive proper medical 
treatment.  Furthermore, I do not see how any care 
given for his medical problems substantially 
deteriorated the patient's medical condition or 
accelerated the patient's death.  Patient's wife 
does state that the patient became addicted to a 
pain medication called [T]alwin.  There [are] 
several notes of this medication being refilled 
from the physician at New Port Richey during the 
last year of his life.  This is reportedly for 
significant pain the patient was having.  There 
[are] no notes of him taking this medication prior 
to that time.  I do not feel that this 
significantly impacted his medical condition at 
that stage.  

Another VA physician reviewed the veteran's medical records 
dating from service to his death in December 1998 and 
responded to specific questions.  That physician found that 
the medications rendered to the veteran by his physicians 
were completely appropriate for the medical conditions he had 
from the 1960's to his death in 1988.  Additionally, that 
physician reported that medical care provided by the VA was 
proper and that additional disability did not result from any 
improper treatment or lack of medical treatment.  The 
physician added "in no way did [VA medical treatment] 
substantially or materially contribute to or accelerate [the 
veteran's] death."  

In light of the evidence discussed above and as no competent 
evidence tending to establish that a disability resulting 
from VA medical treatment caused the veteran's renal failure 
has been received, the Board finds that the claim for 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 is not well-grounded.  

Where the appellant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well-grounded, the VA 
has no duty to assist her in developing facts pertinent to 
such claim.  38 U.S.C.A. § 5107.  Further, if the appellant 
does not submit a well-grounded claim, the appeal of the 
claim must fail.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. 
at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the appellant has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for the disability at 
issue in this case.  Under the circumstances, the VA has no 
further duty to assist the appellant in developing a well-
grounded claim for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1151.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, the Board notes that the RO's failure to find the 
claim for entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1151 not well-grounded 
constitutes harmless error.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  





	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

